                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                      8:19CR216

      vs.
                                                                     ORDER
DATHAN MORRIS and DYLAN MORRIS

                    Defendant.


       This matter is before the court on Defendant Morris’ Unopposed Motion to Continue
Trial [37]. Counsel seeks additional time to review discovery materials and determine an
appropriate course of action. For good cause shown,


       IT IS ORDERED that Defendant Morris’ Unopposed Motion to Continue Trial [37] is
granted as follows:

      1. The jury trial, as to both defendants, now set for November 5, 2019, is continued to
         January 7, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
         will be served by granting this continuance and outweigh the interests of the public
         and the defendant in a speedy trial. Any additional time arising as a result of the
         granting of this motion, that is, the time between today’s date and January 7, 2020
         shall be deemed excludable time in any computation of time under the requirement of
         the Speedy Trial Act. Failure to grant a continuance would deny counsel the
         reasonable time necessary for effective preparation, taking into account the exercise
         of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

      Dated this 21st day of October 2019.




                                             BY THE COURT:

                                             s/Susan M. Bazis
                                             United States Magistrate Judge
